U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For Quarter Ended: March 31, 2015 Commission File Number: 000-22991 Fuse Science, Inc. (Exact name of small business issuer as specified in its charter) NEVADA 87-0460247 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 5510 Merrick Rd, Massapequa, NY 11758 (Address of principal executive office) (516) 659-7558 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer¨Non-accelerated filer¨Smaller reporting companyx. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox The number of shares outstanding of registrant’s common stock, par value $0.0001 per share, as of May 15, 2015 was 80,000,000. FUSE SCIENCE, INC. INDEX Page No. Part I: Financial Information Item 1: Condensed Consolidated Financial Statements 1 Condensed Consolidated Balance Sheets as of March 31, 2015(Unaudited) and September 30, 2014 1 Condensed Consolidated Statements of Operations– For the Three and Six Months Ended March 31, 2015(Unaudited) and 2014 (Unaudited) 2 Condensed Consolidated Statements of Cash Flows – For the Six Months Ended March 31, 2015(Unaudited) and 2014(Unaudited) 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3: Quantitative and Qualitative Disclosures about Market Risk 20 Item 4: Controls and Procedures 20 Part II: Other Information Item 1: Legal Proceedings 21 Item1A: Risk Factors 21 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3: Defaults Upon Senior Securities 21 Item 4: Mine Safety Disclosure 21 Item 5: Other Information 21 Item 6: Exhibits 22 -i- Table of Contents PART 1: FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS FUSE SCIENCE, INC. Condensed Consolidated Balance Sheets March 31, 2015 (unaudited) September 30, 2014 ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $0 and $0, respectively - Due from related parties - Investment in marketable securities 45 - Prepaid Other assets - Total Current Assets Intellectual property, net - Fixed assets, net Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable $ $ Note payable, related party - Accrued expenses - Total Current Liabilities Non-Current Liabilities Derivative liability TOTAL LIABILITIES Stockholders' Deficit Fuse Science, Inc. Stockholders' Deficit Preferred stock, $0.001 par value; authorized 10,000,000 shares Series A convertible preferred stock, $0.001 par value; 1,500,000 shares designated; 1,360,874 and 1,500,000 shares issued and outstanding, respectively SeriesB convertible preferred stock, $0.001 par value; 3,200,000 shares designated; 3,200,000 and0 shares issued and outstanding, respectively - SeriesC convertible preferred stock, $0.001 par value; 3,500,000 shares designated;3,500,000 and0 shares issued and outstanding, respectively - Common stock: 800,000,000 authorized; $0.0001 par value 80,000,000 and 233,808 shares issued and outstanding 23 Additional paid in capital Accumulated other comprehensive loss ) - Accumulated deficit ) ) Total Fuse Science, Inc. stockholders' deficit ) ) Non-controlling interest ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying notes to unaudited condensed consolidated financial statements. -1- Table of Contents FUSE SCIENCE, INC. Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended Six Months Ended March 31, March 31, Sales, net $
